DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed June 15, 2020 is acknowledged. Claims 1-20 have been canceled.  Claims 21-31 and 33-41 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-27 in the reply filed on January 11, 2022 is acknowledged.
Claims 28-31 and 33-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11, 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/060,258, filed on June 7, 2018.
Information Disclosure Statement
The information disclosure statement filed June 15, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
 
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received July 9, 2020 are acceptable for examination purposes.
Specification
The substitute specification filed July 9, 2020 has been entered. The specification received June 15, 2020 and substitute specification filed July 9, 2020 have been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the parent application identified in the first sentence of the instant application should be updated since it has matured into a U.S. patent.  Appropriate correction is required.
Claim Objections
Claims 22 and 23 are objected to because of the following informalities: 
a.  With respect to claims 22-23, the term “a stack” (claim 21, line 5; claim 22, line 2) should be “the stack”;
b.  With respect to claim 25, the term “it” in lines 4 and 6 should be specific to what “it” is.  The term “it” should be “the work surface” at lines 4 and 6 of claim 25.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-25 recite a “third displacement mechanism”.  However the number of displacement mechanisms in claims 24-25 are not clear.  Notably, claims 21 and 24 only effectively recite two displacement mechanisms therein (denoted as first and third displacement mechanisms).  Claims 21 and 24 do not recite any second displacement mechanism.  Therefore it is unclear whether two or three displacement mechanisms are present in the invention of claims 24-25.  Claims 22-23 do recite a second displacement mechanism therein, however claims 24-25 are not dependent upon either claim 22 or claim 23.  If the claims intend to require three displacement mechanisms therein, the claims should either be amended to depend on claim 22 or 23 or claim 24 should be amended to further include a second displacement mechanism.  If only two displacement mechanisms are meant to be claimed, the claim should be amended to clearly indicate the number of displacement mechanisms therein.
Claim 26 recites the limitation "the first and second positions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 21 nor claim 26 provide antecedent basis for the limitations of the first and second positions.  Claim 25 does provide antecedent basis for this but claim 26 is currently not dependent upon claim 25.  If claim 26 is amended to depend on claim 25, claim 26 would further be rejected under 35 U.S.C. 112(d) as set forth below (this rejection is made in the form of compact prosecution).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 would be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph (if amended to be dependent upon claim 25 for antecedent basis of the language of note above), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 serves only to recite limitations therein to moving of the work surface to manipulate the plates therein (the plates are not part of the apparatus but are objects provided to the apparatus which is manipulated by the apparatus by a process of operation).  The work surface of claim 25 already recites the apparatus features for moving the work surface in the manner recited in claim 26.  Claim 26 does not recite any limitation therein to further define the apparatus itself but only appears to recite method limitations and modification of the articles supplied to the apparatus as a result of the methodology of claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,826,105. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 21, U.S. Patent No. 10,826,105 claims:
an apparatus for separating battery plates comprising a work surface for receiving a stack of battery plates;
a first displacement mechanism for laterally displacing the plates, lateral displacement therein corresponds to the substantially horizontal direction of instant claim 21; and
an alignment mechanism for aligning the battery plates (claim 1 as applied to instant claim 21). 
As to instant claim 22, U.S. Patent No. 10,826,105 claims a second displacement mechanism in claim 11 for displacing the plates in a second direction (claim 11, applied to instant claim 22).
As to instant claim 23, U.S. Patent No. 10,826,105 claims the second displacement mechanism displaces the plates in a direction opposite to the displacement caused by the first displacement mechanism (claim 11, applied to instant claim 23).
As to instant claims 24-25, the work surface includes a mechanism therein to move the work surface from a first position angled with respect to the horizontal plane and a second position which is substantially aligned with the horizontal plane such that the plates are vertically displaced relative to one another.  The mechanism for moving the work surface of claim 1 of U.S. Patent No. 10,826,105 is held to define a third displacement mechanism for displacing/shearing battery plates in the vertical direction (claim 1 as applied to instant claims 24-25).
As to instant claim 26, U.S. Patent No. 10,826,105 claims that moving the work surface between the first and second positions causes the plates to shear vertically with respect to each other (claim 1, applied to instant claim 26).
As to instant claim 27, U.S. Patent No. 10,826,105 claims a splitting mechanism to laterally break the stack of battery plates into a plurality of stacks (claim 12, applied to instant claim 27).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (U.S. Patent No. 4,664,581).
As to claim 21, Matthews discloses an apparatus for separating plates comprising:
a work surface 38 for receiving a stack of plates 58;
a first displacement mechanism 26 that upon movement of the work surface 38 (Figs. 4-5) urges against the stack of plates 58 to separate the plates 58 relative to each other in a lateral horizontal direction; and
an alignment mechanism 62 for aligning the plates in a stack (Figs. 1-11, applied to claim 21).
As to shearing of the plates in a substantially horizontal direction, the apparatus of Matthews includes those elements above which are rotatable relative to one another.  While Matthews depicts shearing at an angle relative to both a horizontal and vertical plane in Fig. 5, the work surface 38 and displacement mechanism 26 can be oriented in other relative positions so as to effectively shear the plates in any number of orientations including substantially horizontal shearing.

    PNG
    media_image1.png
    663
    780
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    285
    726
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    285
    754
    media_image3.png
    Greyscale

As to claims 22-23, a second displacement mechanism 20 is provided which is able to be rotated independent of mechanisms 26 and 38 and is such that this mechanism can be rotated to shear the plates 58 in a second direction substantially horizontally in a direction opposite to that caused by the first displacement mechanism.  Essentially, mechanism 20 and 26 can be rotated in opposite directions to shear the plates 58 in opposing horizontal directions as needed.  Thus the apparatus of Matthews is sufficiently designed to operate in the manner recited in claims 21-23 (Figs. 3-5 and 8-10 applied to claims 21-23).

    PNG
    media_image4.png
    285
    754
    media_image4.png
    Greyscale

As to claim 24, as claim 24 only positively recites two displacement mechanisms therein, the terms first and third have not been accorded weight to require a second displacement mechanism.  In light of this interpretation, Matthews discloses a displacement mechanism 20 which upon rotation of the elements 38 and 20 can also be rotated in a manner which the mechanism 20 and stack are positioned such that the mechanism 20 can be rotated upward towards the stack to urge the plates to shear in a vertical direction (perpendicular to a horizontal direction, applied to claim 24).

    PNG
    media_image5.png
    726
    411
    media_image5.png
    Greyscale

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohr (U.S. Patent No. 5,279,196).
As to claim 21,  Mohr discloses an apparatus for separating plates comprising:
a work surface 22 for receiving a stack of plates 5;
a first displacement mechanism 10 configured to shear the plates in a horizontal direction and an alignment mechanism 48 for aligning the plates in a stack (Figs. 3, 7 and 8, applied to claim 21).
As to claims 22-23, the apparatus of Mohr includes a second displacement mechanism 41/45 for shearing the plates in a second direction.  The second direction is also substantially horizontal and in a direction opposite to that caused by the first displacement mechanism (Figs. 7-8 applied to claims 22-23).

    PNG
    media_image6.png
    555
    735
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    564
    720
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    656
    806
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mohr (U.S. Patent No. 5,279,196) as applied to claim 21 above, and further in view of Byrt (U.S. Patent No. 4,478,403) or Fujino et al. (U.S. Patent Application No. 2003/0012636).
Mohr does not teach of a splitting mechanism for splitting the stack 5’ laterally into a plurality of stacks.
Byrt teaches that an apparatus for handling an array of stacked elements can further include a splitting mechanism 11 for splitting a stack as needed (Figs. 1-6).  Fujino recognizes the advantage of providing an apparatus with a stack separating means 38/37 to remove substack assemblies for subsequent processing and increase  the output rate of production.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the apparatus of Mohr to include a stack separator as taught by Byrt or Fujino since it would have provided a mechanism for separating stacks as needed and increased the output rate of production.
	Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   none of the cited prior art of record, alone or in combination appear to reasonably teach, suggest or render obvious the apparatus of claim 25 including a third displacement mechanism configured to shear the plates in a direction substantially perpendicular to the first (substantially horizontal) direction, such that the third displacement mechanism shears the plates substantially vertically and wherein the third displacement mechanism comprises a mechanism for moving the work surface between a first position which is angled with respect to a horizontal plane and a second position which is substantially aligned with the horizontal plane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,601,490 discloses an apparatus for shifting stacks of sheet material in a horizontal direction. U.S. Patent No. 4,823,307 discloses a conventional apparatus and method for vertically stacking battery plates.  JP2008108676A discloses a conventional apparatus and method for separation battery plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725